Bigelow, J.
Proof of the publication of the defamatory words alleged in the declaration was essential to the maintenance of this action. Slander consists in uttering words to the injury of a person’s reputation. No such injury is done when *305the words are uttered only to the person concerning whom they are spoken, no one else being present or within hearing. It is damage done to character in the opinion of other men, and not in a party’s selfestimation, which constitutes the material element in an action for verbal slander. Even in a civil action for libel, evidence that the defendant wrote and sent a sealed letter to the plaintiff, containing defamatory matter, was held insufficient proof of publication; although it would be otherwise in an indictment for libel, because such writings tend directly to a breach of the peace. So too it must be shown that the words were spoken in the presence of some one who understood them. If spoken in a foreign language, which no one present understood, no action will lie therefor. Edwards v. Wooton, 12 Co. 35. Hickes’s case, Pop. 139, and Hob. 215. Wheeler & Appleton’s case, Godb. 340. Phillips v. Jansen, 2 Esp. R. 624. Lyle v. Clason, 1 Caines, 581. Hammond N. P. 287.
It is quite immaterial, in the present case, that the words were spoken in a public place. The real question for the jury was, were they so spoken as to have been heard by third persons ? The defendants were therefore entitled to the instructions for which they asked. Exceptions sustained